Spencer, C. J.
— This action was to have a judgment can-celled and vacated as being fraudulent. The sole question assigned as error, is the overruling- of appellants’ demurrer for insufficient facts, to the appellee’s complaint.
There is no question presented; the appellants by their brief have wholly ignored Rule 22 of this court; it fails to set out the complaint or the substance thereof; it contains no statement of “Propositions or Points” and authorities *659relied on. Such, disregard of rules precludes consideration of the question. Judgment affirmed.
Note. — Reported in 110 N. E. 61. See, also, 3 C. J. 128T, 1300; 2 Oyc. 1014.